DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “finger-operable retention hook” of the battery pack in claims 13 and 14, the “fixed retention hook”, the “at least one other mating retention hook”, the “mating retention hook” of the battery pack in claim 13 must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a strap comprising: …a strap hook carried on the second end".  It is unclear whether the strap hook is a separate member from the strap or not. The current recitation seems to suggest that the strap hook is an included member of the strap. However, dependent claims seem to suggest otherwise.
Additionally, it is unclear how a strap hook can be “carried” on an end of a strap, as this seems to suggest that the strap functions to support the weight of the strap hook.
Claims 2-11 are also affected by this rejection as they are dependent on claim 1. Appropriate action is required.
Claim 13 recites the limitation “to retain the battery pack within the battery compartment while the finger-operable retention hook is not operated to release the battery pack from the battery compartment”. This limitation is unclear because it recites two opposing functions for the at least one finger-operable retention hook and the at least one fixed retention hook of “to retain” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 5,737,412) in view of Snyder (EP 0952677 A2), which will be referred to as Yamashita and Snyder, respectively, hereinafter.
Regarding claim 1, Yamashita discloses a portable electronic device (“portable telephone” Col 2 L 7) comprising: 
a casing (“casing” Col 2 L 20, “1A” Fig. 1) comprising: 
an external surface (external surface of “1A” Fig. 1) that at least partially encloses an interior volume (“1A” partially encloses the volume of “2” Fig. 1); and
a battery compartment (the interior volume where “2” is mounted Fig. 1) that occupies a portion of the interior volume and that opens through the external surface (indicated by dashed lines in Fig. 1) to form a battery opening;
a battery pack (“2” Fig. 1, “battery pack” Col 2 L 24) configured to be inserted into the battery compartment through the battery opening (dashed lines “2” Fig. 1), and to be retained within the battery compartment (solid lines “2” Fig. 1), wherein the battery pack comprises a battery strap attachment point (the area that “7” points to in Fig. 3); and 
a strap (“strap” Col 2 L 46, “6” Fig. 1-3) comprising: 
a first end (bottom portion of “6” Fig. 2, green outline in Yamashita Fig. 2 below); 
a second end opposite the first end (top portion of “6” Fig. 2, yellow outline in Yamashita Fig. 2 below); and 
a strap hook carried on the second end (area of “6” surrounding “6A” Fig. 3) and configured to be attached to the battery strap attachment point (Fig. 2) to enable the battery pack to remain attached to the portable electronic device via the strap when the battery pack is not retained within the battery compartment.

    PNG
    media_image1.png
    630
    779
    media_image1.png
    Greyscale

Yamashita does not disclose that the casing comprises a casing strap attachment point carried on its external surface, and that the first end is configured to be attached to the casing strap attachment point.
However, Snyder discloses a portable electronic device (“cellular telephone” [0010], “10” Fig. 1) comprising: 
a casing (“housing” [0010], “12” Fig. 1) comprising: 
an external surface (“Externally, the telephone 10 is provided…” [0010]) that at least partially encloses an interior volume (Encloses “a keypad 14 and a display 16” [0010], Fig. 1); and
a strap (“carrier 100” [0016]) comprising: 
a first end (“109” Fig. 2, “second end” [0016]); 
a second end opposite the first end (“107” Fig. 2, “first end” [0016]).

	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the casing of Yamashita to include a casing strap attachment point carried on its external surface and which the first end is configured to be attached to, in view of Snyder, in order to achieve an attachment configuration of the strap with the casing such that the strap is able to pass through and loop back through the casing strap attachment point, and vary the tension of the strap when the second end is fixed to another strap attachment point.
Regarding claim 2, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein an external surface of the battery pack (external surface of “2” shown in Yamashita Fig. 1) augments the external surface of the casing to cover the battery opening when the battery pack is retained within the battery compartment (retained position and augmenting of casing external surface indicated by solid lines of “2” Yamashita Fig 1).
Regarding claim 3, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein:

the external surface of the casing forms part of a hand grip portion of the casing that is surrounded by a hand when the portable electronic device is gripped by the hand (Snyder [0022] “back of the telephone”); and 
when the battery pack is retained within the battery compartment, the casing strap attachment point and the battery strap attachment point are positioned to cause the strap to extend crosswise over the hand grip portion to enable the hand to be inserted between the hand grip portion (Snyder [0022] “between handstrap portion 105”) and the strap to aid in securing the portable electronic device to the hand (Snyder [0022] “providing auxiliary support for the telephone”).
Regarding claim 4, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein: 
the strap hook is detachable from the battery strap attachment point when the battery pack is not retained within the battery compartment (Yamashita Col 2 L 51 “the strap 6 is removably attached”) to enable the battery pack to be exchanged for another battery pack for use with the portable electronic device;
the battery compartment comprises a sidewall (red outline in Yamashita Fig. 2 above) that intersects a portion of the external surface of the casing along a portion of an edge of the battery opening (annotated Yamashita Fig. 2 above), and extends inward into the interior volume of the casing in an orientation (annotated Yamashita Fig. 2 above) that causes the sidewall to extend parallel to another surface of the battery pack (annotated Yamashita Fig. 2 above, where the surface of the battery underneath the 
the battery strap attachment point is positioned on a portion of the other surface of the battery pack (annotated Yamashita Fig. 2 above) that causes the battery strap attachment point to be positioned between the other surface of the battery pack and the sidewall of the battery compartment when the battery pack is retained within the battery compartment (annotated Yamashita Fig. 2 above); and
the battery strap attachment point is configured to cooperate with the sidewall of the battery compartment to surround the strap hook (Yamashita Fig. 2 or annotated Yamashita Fig. 2 above) to keep the strap hook from being detached from the battery strap attachment point when the battery pack is retained within the battery compartment (Yamashita Col 2 L 66 “the strap 6… is retained by the locking portion 5 of the battery pack 2”).
Regarding claim 5, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 4 above, but does not disclose wherein:
the strap hook comprises a pair of tabs; 
the battery strap attachment point comprises a pair of apertures that are each formed through one of a pair of opposed surfaces of the battery pack to enable each aperture to receive a corresponding tab of the pair of tabs of the strap hook; and 

However, Snyder discloses the portable electronic device as set forth in claim 1, comprising a battery strap attachment point (“L” Fig. 3 (i)-(iii)), and a strap hook (“first attachment loop 30” [0013]) configured to be attached to the battery strap attachment point ([0019] and Fig. 3 (i) where [0019] refers to attachment loop 30). Snyder teaches that the strap hook comprises a pair of tabs (“cup portion 37” [0013], “37” Fig. 5), the battery strap attachment point comprises a pair of apertures (“opening 44” [0013], Fig. 5 where an identical opening is on an opposite side as shown in the top portion of Fig. 4) to enable each aperture to receive a corresponding tab of the pair of tabs of the strap hook (Fig. 5), and each tab of the pair of tabs and each aperture of the pair of apertures is configured to cooperate ([0013] “cup portion 37… projects through an opening 44”) to form a pair of hinges (“hinge units 50c, 50d” [0013] Fig. 4) that enable the strap hook to rotate relative to the battery pack ([0014]). Snyder further teaches that constructing the strap hook this way enables its removal from the battery strap attachment point ([0015]), creating a detachable feature for the strap hook, as recited in claim 4 above.
Therefore, it would have been obvious for a person of ordinary skill in the art to replace the strap hook locking mechanism of Modified Yamashita with the strap hook locking mechanism of Snyder, which comprises a pair of tabs on the strap hook and a pair of apertures on the battery strap attachment point where each tab of the pair of tabs corresponds and cooperates with one aperture of the pair of apertures, in order to achieve strap hook locking mechanism that is also removable.
Regarding claim 6, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 5 above, and wherein each aperture of the pair of apertures is positioned at one of a pair of adjacent corners of the battery pack (red outlines in Yamashita Fig. 3 below)

    PNG
    media_image2.png
    753
    752
    media_image2.png
    Greyscale

Regarding claim 9, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein:
the strap comprises a first patch (Snyder “123a” Fig. 2, “first Velcro fastener” [0016] L 5) and a second patch (Snyder “125b” Fig. 2, “mating second Velcro fastener” [0016] L 10)  of a selected one of hook fasteners and loop fasteners positioned on opposite sides of the first end (Snyder Fig. 2);
the strap comprises a third patch (Snyder “123b” Fig. 2) of the non-selected one of hook fasteners and loop fasteners positioned toward the second end;
the first end is configured to loop through the casing strap attachment point and extend back over second end ([0018] L 52-55) to position either the first patch or the 
the strap is able to be lengthened or shortened by selectively positioning one of the first patch and the second patch adjacent to and facing the third patch (different looping disclosed in Snyder [0019]-[0021] explaining Fig. 3).
Regarding claim 10, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 9 above, and wherein the strap hook cooperates with the battery strap attachment point (Yamashita Fig. 1 and Fig. 2 shows the strap hook engaged with the battery strap attachment point) to form a hinge that enables the strap hook to rotate relative to the battery pack and relative to the external surface of the casing when the battery pack is retained within the battery compartment (Yamashita Fig. 2 where the portion of where “6” is pointing to is free to rotate about the external surface of the casing and the battery pack) to enable the strap to be positioned to extend flat against the external surface of the casing regardless of whether the strap is lengthened or shortened (Strap capable of lengthening and shortening Snyder [0019]-[0021]).
Regarding claim 11
Regarding claim 12, Yamashita discloses a battery pack (“battery pack 2” Col 2 L 11) comprising: 
an external surface (“2” Fig. 1, which shows one perspective of the external surface of the battery pack) that augments an external surface of a casing (external surface of “1” shown in Fig. 1, and augmented configuration is shown in solid lines of “2” ) of a portable electronic device (“portable telephone” Col 2 L 8) to cover a battery opening (Fig. 2, which shows a side cross section of the battery installed into the electronic device, covering an opening/recess in the electronic device) of a battery compartment of the portable electronic device when the battery pack is retained within the battery compartment of the portable electronic device (Fig. 1 and Fig. 2), wherein:
the battery compartment opens through the external surface of the casing at the battery opening (Fig. 1 where the recess of the battery compartment shown in Fig. 2 translates into an opening across the external surface of “1” in Fig. 1); and 
the battery compartment extends into and occupies a portion of an interior volume enclosed by the casing (Fig. 1 where “2” takes up an interior volume of “1”); and 
a battery strap attachment point (the area that “7” points to in Fig. 3) configured to be attached to a strap hook of a strap (area surrounding “6A” of “6” Fig. 3), wherein: 
the strap comprises a first end (green outline in Yamashita Fig. 2 above); and
the strap hook is attached to a second end of the strap that is opposite the first end (yellow outline in Yamashita Fig. 2 above).
Yamashita does not disclose that the first end of the strap is configured to be attached to a casing strap attachment point carried on the external surface of the casing, and that the attachment of the second end to the first end enables the battery pack to remain attached to the portable electronic 
However, Snyder discloses a battery strap attachment point (“hinge units 50c, 50d” [0013]) configured to be attached to a strap hook (“first attachment loop 30” [0011]) of a strap (“carrier 100” [0016]), wherein: 
the strap comprises a first end (“109” Fig. 2, “second end” [0016]); and
the strap hook is attached (“first end 107… to attachment loop 30” [0021]) to a second end of the strap (“107” Fig. 2, “first end” [0016]) that is opposite the first end (Fig. 2 where 107 and 109 are on opposite ends of  100)
Snyder teaches that the first end of the strap is configured to be attached (“109… to the attachment loop 40” [0018]) to a casing strap attachment point (“second attachment loop 40” [0011]) carried on the external surface of the casing (“…40 mounted to the housing 12… in the region of the bottom end 12b” [0011]), and that this attachment configuration of the casing with the strap allows simple threading of the strap after attaching through the casing strap attachment point ([0018] L52) and looping of it back around the casing strap attachment point to vary the tension of the strap ([0018] L 1) when the second end of the strap is attached to another strap attachment point (“107” is attached to 30” [0018] L57). 
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first end of the strap of Yamashita in view of Snyder to be configured to be attached to a casing strap attachment point in order to achieve an attachment configuration of the strap with the casing such that the strap is able to pass through and loop back through the casing strap attachment point, and vary the tension of the strap when the second end is fixed to another strap attachment point. Thus, with the first and second ends attached to the casing strap attachment 
Regarding claim 15, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 12 above, and wherein: 
the external surface of the battery pack cooperates with at least a portion of the external surface of the casing (Yamashita Fig. 1 where the solid lines around “2” augments the external surface of “1”) to form part of a hand grip portion of the casing that is surrounded by a hand (Yamashita Col 2 L 10-13) when the battery pack is retained within the battery compartment and the portable electronic device is gripped by the hand; and 
when the battery pack is retained within the battery compartment, the casing strap attachment point and the battery strap attachment point are positioned to cause the strap to extend crosswise over the hand grip portion (Snyder [0022]) to enable the hand to be inserted between the hand grip portion and the strap to aid in securing the portable electronic device to the hand.
Regarding claim 16, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 12 above, and wherein:
the strap hook is detachable from the battery strap attachment point when the battery pack is not retained within the battery compartment (Yamashita Col 2 L 51 “the strap 6 is removably attached”) to enable the battery pack to be exchanged for another battery pack for use with the portable electronic device;

the battery strap attachment point is positioned on a portion of the other surface of the battery pack (annotated Yamashita Fig. 2 above) that causes the battery strap attachment point to be positioned between the other surface of the battery pack and the sidewall of the battery compartment when the battery pack is retained within the battery compartment (annotated Yamashita Fig. 2 above); and
the battery strap attachment point is configured to cooperate with the sidewall of the battery compartment to surround the strap hook (Yamashita Fig. 2 or annotated Yamashita Fig. 2 above) to keep the strap hook from being detached from the battery strap attachment point when the battery pack is retained within the battery compartment (Yamashita Col 2 L 66 “the strap 6… is retained by the locking portion 5 of the battery pack 2”).
Regarding claim 17, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 16 above, but does not disclose wherein:
the strap hook comprises a pair of tabs; 

each tab of the pair of tabs and each aperture of the pair of apertures is configured to cooperate to form a pair of hinges that enable the strap hook to rotate relative to the battery pack.
However, Snyder discloses a portable electronic device (“telephone 10” [0011]), comprising a battery strap attachment point (“L” Fig. 3 (i)-(iii)), and a strap hook (“first attachment loop 30” [0013]) configured to be attached to the battery strap attachment point ([0019] and Fig. 3 (i) where [0019] refers to attachment loop 30). Snyder teaches that the strap hook comprises a pair of tabs (“cup portion 37” [0013], “37” Fig. 5), the battery strap attachment point comprises a pair of apertures (“opening 44” [0013], Fig. 5 where an identical opening is on an opposite side as shown in the top portion of Fig. 4) to enable each aperture to receive a corresponding tab of the pair of tabs of the strap hook (Fig. 5), and each tab of the pair of tabs and each aperture of the pair of apertures is configured to cooperate ([0013] “cup portion 37… projects through an opening 44”) to form a pair of hinges (“hinge units 50c, 50d” [0013] Fig. 4) that enable the strap hook to rotate relative to the battery pack ([0014]). Snyder further teaches that constructing the strap hook this way enables its removal from the battery strap attachment point ([0015]), creating a detachable feature for the strap hook, as recited in claim 4 above.
Therefore, it would have been obvious for a person of ordinary skill in the art to replace the strap hook locking mechanism of Modified Yamashita with the strap hook locking mechanism of Snyder, which comprises a pair of tabs on the strap hook and a pair of apertures on the battery strap attachment point where each tab of the pair of tabs corresponds and 
Regarding claim 18, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 17 above, and wherein each aperture of the pair of apertures is positioned at one pair of adjacent corners of the battery pack (red outlines in Yamashita Fig. 3 above).
Regarding claim 20, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 12 above, and wherein the strap hook cooperates with the battery strap attachment point (Yamashita Fig. 1 and Fig. 2 shows the strap hook engaged with the battery strap attachment point) to form a hinge that enables the strap hook to rotate relative to the battery pack and relative to the external surface of the casing when the battery pack is retained within the battery compartment (Yamashita Fig. 2 where the portion of where “6” is pointing to is free to rotate about the external surface of the casing and the battery pack) to enable the strap to be positioned to extend flat against the external surface of the casing regardless of whether the strap is lengthened or shortened (Strap capable of lengthening and shortening Snyder [0019]-[0021]).


Claims 7-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Yamashita (Yamashita in view of Snyder) as applied to claim 1 above, and further in view of Johnson (US 2003/0000975 A1) which will hereinafter be referred to as Johnson.
Regarding claim 7, Modified Yamashita discloses all of the limitation for the portable electronic device as set forth in claim 5 above, and wherein:

the battery pack comprises a pair of chamfer surfaces (yellow outline in Yamashita Fig. 3 above) with each chamfer surface of the pair of chamfer surfaces positioned adjacent one of the apertures of the pair of apertures (annotated Yamashita Fig. 3 above where the red outline is a general area of where the apertures are located when the modification of claim 5 to Yamashita is made) to cooperate with portions of the ends of the U-shape of the strap hook to spread the pair of tabs further apart from each other when the strap hook is rotated relative to the battery pack to cause the ends of the U-shape to engage the pair of chamfer surfaces.
Modified Yamashita does not disclose that at least a portion of the strap hook comprises a flexible material that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other.
However, Johnson discloses a portable electronic device (“electronic device” [0006]) comprising a battery strap attachment point (“base of electronic device” [0010]), and a strap (“connector 4” [0028]) that comprises a strap hook that has a generally U-shaped configuration (“3” Fig. 1, “frame portion 3” [0028]) with each tab of a pair of tabs (“2” Fig. 1, “boss elements 2” [0028]) positioned at one of the ends of the U-shape (Fig. 1). Johnson teaches that at least a portion of the strap hook comprises a flexible material (“polymer material” [0030]) that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other, and that 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the strap hook of Modified Yamashita in view of Johnson by manufacturing at least a portion of the strap hook so that it comprises a flexible material in order to achieve a strap hook that allows easy strap attachment and minimizes stress transmitted to the battery strap attachment point.
Regarding claim 8, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 7, and wherein the strap hook is formed as a single piece of plastics material (Johnson “[The frame portion] could also be manufactured from a flexible polymer material” [0030] where plastics material is an example of a “polymer material”) that is selected to enable the U-shape to be flexed to cause the pair of tabs to be spread further apart from each other.
Regarding claim 19, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 17 above, and wherein:
the strap hook has a generally U-shaped configuration with each tab of the pair of tabs positioned at one of the ends of the U-shape (Snyder “cup portion 37” [0013], “37” Fig. 5, which is a close-up figure of “A” in Fig. 4) in an orientation that causes the pair of tabs to extend toward each other; and
the battery pack comprises a pair of chamfer surfaces (yellow outline in Yamashita Fig. 3 above) with each chamfer surface of the pair of chamfer surfaces positioned adjacent one of the apertures of the pair of apertures (annotated Yamashita Fig. 3 above where the red outline is a general area of where the apertures are located 
Modified Yamashita does not disclose that at least a portion of the strap hook comprises a flexible material that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other.
However, Johnson discloses a portable electronic device (“electronic device” [0006]) comprising a battery strap attachment point (“base of electronic device” [0010]), and a strap (“connector 4” [0028]) that comprises a strap hook that has a generally U-shaped configuration (“3” Fig. 1, “frame portion 3” [0028]) with each tab of a pair of tabs (“2” Fig. 1, “boss elements 2” [0028]) positioned at one of the ends of the U-shape (Fig. 1). Johnson teaches that at least a portion of the strap hook comprises a flexible material (“polymer material” [0030]) that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other, and that such a flexible frame portion of the strap hook allows with ease the attachment of a strap thereto, thus minimizing the stress transmitted to the battery strap attachment point ([0030]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the strap hook of Modified Yamashita in view of Johnson by manufacturing at least a portion of the strap hook so that it comprises a flexible material in order to achieve a strap hook that allows easy strap attachment and minimizes stress transmitted to the battery strap attachment point.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Yamashita (Yamashita in view of Snyder) as applied to claim 12 above, and further in view of Mackle et al (US 7,758,996) which will be referred to as Mackle hereinafter.
Regarding claim 13, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 12 above, but does not disclose wherein, the battery pack further comprises: 
at least one finger-operable retention hook configured to cooperate with at least one mating retention hook within the battery compartment to retain the battery pack within the battery compartment while the finger-operable retention hook is not operated to release the battery pack from the battery compartment; and
at least one fixed retention hook configured to cooperate with at least one other mating retention hook within the battery compartment to retain the battery pack within the battery compartment while the finger-operable retention hook is not operated to release the battery pack from the battery compartment.
	However, Mackle discloses a battery pack (“battery package 12” Col 5 L 46) comprising an external surface that augments an external surface of a casing of a portable electronic device (“portable communication device” Col 5 L 46) to cover a battery opening of a battery compartment of the portable electronic device when the battery pack is retained within the battery compartment of the portable electronic device (“12” Fig. 7), and a battery strap attachment point (“belt clip attachment assembly 18” Col 5 L 61) configured to be attached to a strap. Mackle also discloses that the battery pack further comprises:
at least one finger-operable retention hook (“latching portions 14” Col 6 L 35, Fig. 6) configured to cooperate with at least one mating retention hook within the battery 
at least one fixed retention hook (“corresponding protrusions” Col 6 L 22) configured to cooperate with at least one other mating retention hook within the battery compartment (“elongate apertures 26” Col 6 L 21, Fig. 4) to retain the battery pack within the battery compartment while the finger-operable retention hook is not operated to release the battery pack from the battery compartment.
Mackle teaches that this latching assembly securely attaches the battery pack and the electronic device together and ensures that the battery pack cannot be accidentally removed from the electronic device if it is knocked or dropped (Col 6 L 50-54). Additionally, Mackle teaches that this latching assembly is efficient and intuitive to operate for a user and generates a loud click when the battery pack is fully engaged to notify the user that the battery pack is fully attached (Col 6 L 54-58).
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the battery pack of Modified Yamashita in view of Mackle by incorporating a latching assembly which comprises at least one finger-operable retention hook that cooperates with at least one mating hook, and at least one fixed retention hook that cooperates with at least one mating retention hook. The skilled artisan will then be able to achieve a secure attachment of the battery pack with the portable electronic device where it cannot be inadvertently removed if knocked or dropped, and an efficient and intuitive user operation in engaging the battery pack with the portable electronic device.
Regarding claim 14, Modified Yamashita discloses all of the limitations for the battery pack as set forth in claim 13 above, wherein: 
the battery pack is of generally elongate shape (Mackle Fig. 3); and 
the finger-operable retention hook and the battery strap attachment point are both positioned at one end of the elongate shape (Mackle Fig. 3 where “14” and “18” are located on the same end of the battery pack).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        


/Magali P Slawski/Primary Examiner, Art Unit 1721